TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 16, 2020



                                      NO. 03-19-00844-CV


                                         Q. W., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                    AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order terminating parental rights signed by the trial court on October 28,

2019. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order terminating

parental rights. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.